Title: From James Madison to Louis-André Pichon, 19 July 1802
From: Madison, James
To: Pichon, Louis-André


Sir
Department of State July 19. 1802.
Having laid before the President the subject of your Note of the 16th. instant, I am charged to acquaint you, that under the circumstances of the case of the Peggy, Capt. Buisson it rests with the claimants of restitution to pursue their object, by judicial proceedings against the captors for the moiety distributed to them according to a decree of an inferior court reversed by the Supreme Court of the United States. This course is rendered particularly proper by the consideration that the actual distribution resulted from the failure of the claimants to interpose the legal means of preventing it, at the proper stage of the trial. Accept assurances of the high consideration &ca.
James Madison
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (DLC: Alexander Hamilton Papers).


